DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 07/12/2022 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “soluble transition metal compound” recited in claim 1 is indefinite because the solubility of the transition metal and a temperature to determine the solubility in hydrocarbon are missing. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending application 17/056, 473.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Co-pending application ‘473 teaches catalyst comprising MgCl2, Ti species and chlorinating agent, and niobium species. It reads on the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desjardins et al. (US 2014/0080970 A1), and in view of Carney et al. (CA 2127447 C).
Regarding claim 1, Desjardins et al teach a multi-metallic Ziegler-Natter procatalyst (title) comprising MgCl2 support with compounds containing titanium such as TiCl4 ([0049]) (applicant’s a titanium containing component), compound containing VIB metal tungsten (applicant’s a hydrocarbon soluble transition metal compound having an oxidation state ≥5), and an alkylaluminum halide such as EtAlCl2 (applicant’s chlorinating agent ([0009], [0021], [0023] and [0049]).
Although Desjardins et al. do not specific disclose the surface area of MgCl2 as per applicant claim 1, Carney et al. teach a catalyst for olefin polymerization comprising Group VIB metal compound with oxidation state of +5 or +6 on MgCl2 support. The surface area of support preferred ranges 100-370 m2/g (pages 5-6, 8-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the MgCl2 support with the surface area  100-370 m2/g taught by Carney et al. in the procatalyst taught by Desjardins et al. to obtain the invention as specified in the claim 1, motivated by the fact that the resulting catalyst are high productivity alpha-olefin polymerization and produce linear polyethylenes (page 5).
Since both of Desjardins et al. and Carney et al. teach catalysts for olefins polymerizations, one would have a reasonable expectation of success.
Regarding claim 2, as discussed above, the combined references of Desjardins et al. and Carney et al. teach VIB metal compound such as tungsten (Desjardins et al. [0043], Carney et al. page 10).
Regarding claim 3, as discussed above, the combined references of Desjardins et al. and Carney et al. teach surface area of MgCl2 having a range upto 370 m2/g which overlaps the instant claimed ranges.
The references differ from Applicant's recitations of claims by not disclosing identical ranges (greater than 150 m2/g). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding claims 4-5, Desjardins et al. teach hydrocarbon solvents ISOPARTM E and EtAlCl2 in hexane as the instant claim ([0049]).
Regarding claims 6-7, as discussed above, Desjardins et al. teach TiCl4 as the instant claim ([0049]).
Regarding claims 8-9, as discussed above, Desjardins et al. teach EtAlCl2 and compound containing tungsten as the instant claim ([0043] and [0049]).
Regarding claim 10, Desjardins et al. teach mixing TiCl4 (16 mL of 0.25 M solution) with VOCl3 (32 mL in 0.25 M solution). Therefore, a molar ratio of VIB metal of V :Ti is 2:1. Alternative Group VIB metal W to Ti molar ratio is 2:1 as the instant claim ([0053]).
Regarding claims 11-12, Desjardins et al. teach mixing MgCl2 (800 mL in 0.2 M, 0.16 mol), TiCl4 (16 mL of 0.25M solution, 0.004 mol) with EtAlCl2 (32 mL in 1.0 M solution, 0.032 mol). Therefore, a molar ratio of Al: Ti is 8:1, a molar ratio of Mg: Ti is 40:1. They are encompassed the instant claimed ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738